DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-26, 28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. US 8,979,445 (hereafter--Sampath--) in view of George et al. US 7,140,815 (hereafter--George--).
In regards to claim 18, Sampath discloses as on Figure 5, a drill bit (30) comprising: a body having a first end (i.e. machining end 34), a second end (i.e. shank end 32) opposite the first end, and an axis of rotation (36) extending centrally through the body from the first end to the second end; a shank (38) adjacent the second end (32), the shank (38) configured to couple to a tool (column 3, lines 5-7); and a cutting head (40) adjacent the first end (34), the cutting head (40) including a pilot tip (47) and a cutting portion (48 and 50), the cutting portion (48 and 50) having first tip surfaces (48) and second tip surfaces (50) on opposite sides of the pilot tip (47), each first tip surface (48) extending radially outward from the pilot tip (47) to a 2 times 2) through the axis of rotation that is less than 180 degrees (note that the value of α2 in an embodiment is 60˚, from the first tip surface to the axis of rotation 36.  Since the other of the first tip surfaces 48, located at an opposite side of the axis 36, is also 60˚, then the overall tip angle, through the axis of rotation is 120˚, which is less than 180 degrees), the second tip surfaces (50) defining a second tip angle (α3 times 2) through the axis of rotation (36) that is smaller than the first tip angle (column 3, line 39); wherein the pilot tip (47) includes an outer periphery surface that tapers relative to the axis of rotation at a small angle (α1) to provide a radial relief, the small angle being (preferably) within a range of 30 to 35 degrees.
However, Sampath fails to disclose that the small angle is 3 degrees or less.
George teaches that it is well known in the art of drilling to have a pilot tip (41) that includes an outer periphery surface (36) that tapers relative to an axis of rotation (A), at a small angle, gamma                         
                            γ
                        
                    .  The angle ranging between 10 degrees to 25 degrees.  Note specifically that George teaches on column 5, lines 44-54, that the importance of having a pilot tip disposed at an angle is that it will create a small center point or drill point at a center of a flat bottom hole, improves the stability and strength of the tool.  By increasing the angle gamma, the start up, stability and reduction in wobbling of the drill may be improved as desired by configuring the angle gamma as required for various applications, but however, increasing gamma generally improves the start up, stability and wobble reduction of the drill but also weakens the peaked tip of the drill.  Accordingly, this angle will depend on the specific conditions of the material being machined (soft material or hard materials).  As such, it would have been obvious to  aperson having ordinary skill in the art at the time the Applicant’s invention was filed, to have the small angle of Sampath be within a desired range, based on the teachings of George, in order to improve stability and strength of the cutting edge and reduce wobble when machining.
1 defined by the outer periphery surface of the pilot tip relative to the axis of rotation, is within a range; the range of the small angle α1 defined by the outer periphery surface of the pilot tip relative to the axis of rotation constitute a defined value of the cutting tool. Therefore, the range of the small angle α1, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that this angle will depend on the specific material being machined and desired cutting edge strength when machining soft/hard materials and their desired penetration when machining these soft or hard materials based on the teachings of George.  As taught by George, a person having ordinary skill in the art of drilling would have also recognized that the value(s) of these angles will depend on the type of material being machined (the angle varies in slope depending on how easy is desired to penetrate a workpiece being machined); and desired cutting edge strength (less slope on the surface will provide more strength to the cutting edge when machining difficult to cut/ hard materials).  
Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined small angle of the outer periphery surface of the pilot tip relative to the axis of rotation, were disclosed in the prior art by Sampath and taught by George, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Sampath’s small angle α1 defined by the outer periphery surface of the pilot tip relative to the axis of rotation to be within a desired range such as of 3 degrees or less.  In re Aller, 105 USPQ 233.  
In regards to claim 19, Sampath as modified discloses the drill bit of claim 18, Sampath as modified also discloses that the first tip angle (α2 times 2) is (of a value) within a range and that the second tip angle (α3 times 2) is within a range.

Since Sampath does, however, disclose that the first tip angle is of a value is within a range; and that the second tip angle is within a range; the values of the ranges of the first and second tip angles constitute a defined value of the cutting tool. Therefore, the values of the ranges of the first and second tip angles, are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these angles will depend on the desired clean surface finish when machining specific materials and to reduce pressure on the corners of a hole being machined such that delamination of the workpiece being machined is reduced (see col 1, lines 28-30 and col 3, lines 35-38). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined first and second tip angles, were disclosed in the prior art by Sampath, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Sampath’s first and second tip angle values to be within a desired range such as in between 150 degrees and 180 degrees for the first tip angle; and in between 120 degrees and 150 degrees for the second tip angle.  In re Aller, 105 USPQ 233.  
In regards to claim 20, Sampath as modified discloses the drill bit of claim 19, Sampath as modified also discloses that the first tip angle (α2 times 2) is of a value within a range and that the second tip angle (α3 times 2) is within a range.
Sampath fails to disclose that the value of the first tip angle is between 160 degrees; and that the value of the second tip angle is 135 degrees.
Since Sampath does, however, disclose that the first tip angle is within a range; and that the second tip angle is also within a range; the values of the first and second tip angles constitute a defined value of the cutting tool. Therefore, the values of the first and second tip 
In regards to claim 21, Sampath as modified discloses the drill bit of claim 18, Sampath as modified also discloses that the second tip angle (α3 times 2) is smaller than the first tip angle (α2 times 2).
Sampath fails to disclose that the second tip angle is smaller than the first tip angle by 10% and 35%.
Since Sampath does, however, disclose that the second tip angle is smaller than the first tip angle; the percentage of how much smaller is the second tip angle when compared to the first tip angle constitute a defined value of the cutting tool. Therefore, the percentage of how much smaller the second tip angle is, when compared to the first tip angle, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these angles will depend on the desired clean surface finish when machining specific materials and to reduce pressure on the corners of a hole being machined such that delamination of the workpiece being machined is reduced (see col 1, lines 28-30 and col 3, lines 35-38). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of the second tip angle being defined, as being smaller than the first tip, were 
In regards to claim 22, Sampath as modified discloses the drill bit of claim 21, Sampath as modified also discloses that the second tip angle (α3 times 2) is smaller than the first tip angle (α2 times 2).
Sampath fails to disclose that the second tip angle is smaller than the first tip angle by approximately 15%.
Since Sampath does, however, disclose that the second tip angle is smaller than the first tip angle; the percentage of how much smaller is the second tip angle when compared to the first tip angle constitute a defined value of the cutting tool. Therefore, the percentage of how much smaller the second tip angle is, when compared to the first tip angle, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these angles will depend on the desired clean surface finish when machining specific materials and to reduce pressure on the corners of a hole being machined such that delamination of the workpiece being machined is reduced (see col 1, lines 28-30 and col 3, lines 35-38). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of the second tip angle being defined, as being smaller than the first tip, were disclosed in the prior art by Sampath, it is not inventive to discover the optimum workable percentage value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Sampath’s second tip to be smaller than the first tip as desired, such as by approximately 15%.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
claim 23, Sampath as modified discloses the drill bit of claim 18, Sampath as modified also discloses that the pilot tip (47) extends axially away from the cutting portion (see Figure 5).
In regards to claim 24, Sampath as modified discloses the drill bit of claim 18, Sampath as modified also discloses that the cutting portion (48 and 50) extends radially further outwards from the axis of rotation than the pilot tip (see Figure 5).
In regards to claim 25, Sampath as modified discloses the drill bit of claim 18, Sampath as modified also discloses that the body further includes flutes (44) that extend at least partially between the first (34) and second (32) ends.
In regards to claim 26, Sampath as modified discloses the drill bit of claim 25, Sampath as modified also discloses that the body defines a web extending between the flutes (see Figure 4).
In regards to claim 28, Sampath as modified discloses the drill bit of claim 25, Sampath as modified also discloses that the flutes (44) are helically wrapped around the body (column 3, line 12).
In regards to claim 31, Sampath as modified discloses the drill bit of claim 18, Sampath as modified also discloses the body.  Sampath is silent as to how the body is made.  However, the recitation that the body is “coated in a physical vapor deposition”, is considered to be a product by process limitation. In product-by-process claims, "once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference." MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the "patentability of a product does not depend on its method of production." In re Thorpe, 227 USPQ 964,966 (Fed. Cir.1985). 
In regards to claim 32, Sampath as modified discloses the drill bit of claim 18, Sampath as modified also discloses that the pilot tip (47) includes a tip (i.e. apex formed by surfaces 46) .
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. US 8,979,445 (hereafter—Sampath--) as applied to claim 26 above and in further view of Santamarina et al. US 2014/0356088 (hereafter--Santamarina--).
In regards to claim 27, Sampath as modified discloses the drill bit of claim 26, Sampath as modified also discloses that the body defines the web extending between the flutes (see Figure 4).
However, Sampath fails to disclose that the web increases in thickness from the first end (machining end 34) to the second end (shank end 32).
Nevertheless, Santamarina teaches that it is well known in the art of rotary cutting tools to have a tool with helical flutes, and a body.  Note on Figure 8, that the body defines a web 94 having a thickness K that increases from a first machining end to a second shank end.  By having this change in thickness, it suitably provides the flutes with aid to convey debris and chips from the pilot tip and out of the hole being machined (paragraph [0043] of Santamarina.
A such, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was made, to have Sampath’s web with an increase in thickness from the first end to the second end based on the teachings of Santamarina in order to aid in conveying and removing chips when machining.
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. US 8,979,445 (hereafter—Sampath--) as applied to claim 28 above and in further view of Risen Jr. US 6,652,203.
In regards to claim 29, Sampath as modified discloses the drill bit of claim 28, Sampath as modified also discloses the flutes (44) helically wrapped around the body (column 3, line 12).
However, Sampath fails to disclose that the flutes are wrapped at a variable helix angle.
1, α2 and α3, and a body.  Note on Figure 1, the flutes 22 are disposed at a variable helix angle, which changes from a machining end of the tool towards a shank end of the tool.  By having this variable helix angle, rapid and efficient penetration of the workpiece with shorter path for chip ejection when machining will be achieved (col 3 line 65-67 bridging to col 4 lines 1-3).  This will also allow the tool to progress more quickly through the workpiece while generating less heat buildup and requiring less break-through thrust to penetrate the workpiece.
A such, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was made, to have Sampath’s helix angle, to be variable based on the teachings of Risen Jr. in order to allow the tool to progress more quickly through the workpiece while generating less heat buildup and requiring less break-through thrust to penetrate the workpiece.
In regards to claim 30, Sampath as modified discloses the drill bit of claim 29, Sampath as modified also discloses the helix angle of flutes (44), at a position adjacent to the first end (machining end) of the body is between a range, and that the helix angle of the flutes (44) at a position adjacent to the second end (shank end) of the body is between another range.
Sampath as modified fails to disclose that the helix angle of the flutes adjacent to the first end of the body ranges between 18 degrees and 35 degrees, and that the helix angle of the flutes adjacent to the second end of the body ranges between 15 and 25 degrees.
Since Sampath as modified by Risen Jr does, however, disclose that the helix angle of the flutes adjacent to the first end of the body is within a range, and that the helix angle of the flutes adjacent to the second end of the body ranges is within a range; the ranges of the helix angles of the flutes adjacent to the first end of the body and the flutes adjacent to the second end of the body, constitute a defined value of the cutting tool. Therefore, the ranges of the helix angles of the flutes adjacent to the first end of the body and the flutes adjacent to the second .  
Response to Arguments
Applicant’s arguments filed on 01/13/2021 with respect to claim 18 and 19 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 103 over Sampath et al. US 8,979,445 (hereafter--Sampath--) in view of George et al. US 7,140,815 (hereafter--George--) have been incorporated as aforementioned.
The Examiner notes that Sampath does disclose that the pilot tip (47) includes an outer periphery surface that tapers relative to the axis of rotation at a small angle (α1) to provide a radial relief, the small angle being (preferably) within a range of 30 to 35 degrees.
However, fails to disclose that the range of the small angle is of 3 degrees or less.
First, teaching reference of George was brought since it teaches that it is well known in the art of drilling to have a pilot tip (41) that includes an outer periphery surface (36) that tapers             
                γ
            
        .  The angle ranging between 10 degrees to 25 degrees.  
Note specifically that George teaches on column 5, lines 44-54, that the importance of having a pilot tip disposed at an angle is that it will create a small center point or drill point at a center of a flat bottom hole, improves the stability and strength of the tool.  By increasing the angle gamma, the start up, stability and reduction in wobbling of the drill may be improved as desired by configuring the angle gamma as required for various applications, but however, increasing gamma generally improves the start up, stability and wobble reduction of the drill but also weakens the peaked tip of the drill.  Accordingly, this angle will depend on the specific conditions of the material being machined (soft material or hard materials).  
As such, it would have been obvious to  aperson having ordinary skill in the art at the time the Applicant’s invention was filed, to have the small angle of Sampath be within a desired range, based on the teachings of George, in order to improve stability and strength of the cutting edge and reduce wobble when machining.
Further, since Sampath also does, disclose that there is a small angle α1 , that is defined by the outer periphery surface of the pilot tip relative to the axis of rotation, this small angle being within a range; the range of the small angle α1 defined by the outer periphery surface of the pilot tip relative to the axis of rotation constitute a defined value of the cutting tool. Therefore, the range of the small angle α1, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that this angle will depend on the specific material being machined and desired cutting edge strength when machining soft/hard materials and their desired penetration when machining these soft or hard materials based on the teachings of George.  As taught by George, a person having ordinary skill in the art of drilling would have also recognized that the value(s) of these angles will depend on the type of material being machined (the angle varies in slope depending on how easy is desired to penetrate a workpiece being machined); and desired cutting edge strength (less 
Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined small angle of the outer periphery surface of the pilot tip relative to the axis of rotation, were disclosed in the prior art by Sampath and taught by George, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Sampath’s small angle α1 defined by the outer periphery surface of the pilot tip relative to the axis of rotation to be within a desired range such as of 3 degrees or less.  In re Aller, 105 USPQ 233.  
The Examiner notes that the fact that Sampath discloses that the small angle “may be” or “preferably be” within a certain range, does not necessarily mean that the range has to be only within that range or preclude someone having ordinary skill in the art to modify the range as desired for the reason(s) provided above.  Again, a person having ordinary skill in the art would find it obvious, to modify the ranges to achieve an optimized result during machining based on operational parameters.
Applicant argues on page 8 of the Remarks, regarding claim 19, that Sampath does not disclose “wherein the first tip angle is within a range between 150 degrees and 180 degrees, and wherein the second tip angle is within a range between 120 degrees and 150 degrees” because in Sampath, the second angle is of a value and not within a range and therefore it would not be obvious to have the second angle within a desired range because Sampath does not disclose the second angle being within a range. 
The Examiner disagrees and points Applicant to the rejection above for details.
The Examiner first notes that it is not ultimately clear why Applicant believes that the disclosure of a value cannot be modified to a value within the claimed range.  Note that Sampath reference does not teach against modifying the value to a value that would fall within 
  Regurgitating the reasons provided in the rejection above, since Sampath does disclose that the first tip angle is of a value within a range; and that the second tip angle is within a range; the values of the ranges of the first and second tip angles constitute a defined value of the cutting tool. Therefore, the values of the ranges of the first and second tip angles, are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these angles will depend on the desired clean surface finish when machining specific materials and to reduce pressure on the corners of a hole being machined such that delamination of the workpiece being machined is reduced (see col 1, lines 28-30 and col 3, lines 35-38). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined first and second tip angles, were disclosed in the prior art by Sampath, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Sampath’s first and second tip angle values to be within a desired range such as in between 150 degrees and 180 degrees for the first tip angle; and in between 120 degrees and 150 degrees for the second tip angle.  In re Aller, 105 USPQ 233.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722